Citation Nr: 0422239	
Decision Date: 08/13/04    Archive Date: 08/20/04	

DOCKET NO.  02-22 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the overpayment of disability compensation benefits 
in the amount of $1,968 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1990 to 
September 1998. 

This matter arises from a November 2000 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The RO held that the overpayment of 
disability compensation in the amount of $1,968 had been 
properly created.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  By rating decision dated in July 2000, the veteran's 
combined rating for his service-connected disabilities was 
increased from 30 percent to 50 percent effective October 1, 
1998, and to 60 percent effective March 30, 2000.

3.  Because of the veteran's entitlement to increased 
compensation, the RO authorized an increase in his monthly 
compensation payments retroactively, covering a period during 
which he had received retired pay from the military.  

4.  Upon realizing that it had authorized the payment of 
disability compensation concurrently with the veteran's 
receipt of retired pay, the RO adjusted the veteran's 
benefits retroactively, resulting in an overpayment of 
$1,968.  

5.  The indebtedness of $1,968 was solely the result of VA 
error.



CONCLUSION OF LAW

The indebtedness of disability compensation in the amount of 
$1,968 was improperly created.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5112(b)(10) (West 2002); 38 C.F.R. §§ 3.105(a), 3.159, 
3.500(b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9th, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn Sub Nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curium order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, Section 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 NOTE (Effective as 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the 
VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue on appeal has been 
properly undertaken.  The Board is confident in its 
assessment because the evidence as previously constituted is 
sufficient in establishing a grant of the benefit sought on 
appeal.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.  

Additional development by the Veterans Benefits 
Administration, Appeals Management Center (VBA AMC) would 
only serve to further delay resolution of the claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


Analysis

The question for Board consideration is whether the 
indebtedness at issue resulted solely from VA administrative 
error.  See 38 U.S.C.A. § 5112(b) (10).  Such error is one 
which does not involve either an act of commission or 
omission by the beneficiary, and which results in an 
erroneous award of monetary benefits.  

In the instant case, the appellant originally was granted a 
combined 30 percent disability rating for his service-
connected disabilities by rating decision dated in December 
1999.  Because the veteran had been in receipt of retired 
pay, the actual payment of disability compensation for his 
service-connected disabilities was originally scheduled to 
begin on January 1, 2000.

However, the veteran filed a notice of disagreement with the 
RO's December 1999 rating decision.  Following further 
development and adjudication, the RO, by rating decision 
dated in July 2000, increased the veteran's service-connected 
disability rating from 30 percent to 50 percent effective 
October 1, 1998, and from 50 percent to 60 percent effective 
March 30, 2000.  However, while implementing that rating 
decision, the RO inadvertently awarded the veteran disability 
compensation for prior periods during which he had been in 
receipt of retired pay.  

When the error in payments of disability compensation was 
discovered, the RO adjusted the veteran's account to pay him 
the proper amount of retroactive disability compensation 
benefits due him.  This resulted in the overpayment now at 
issue.  

The veteran contends that he was completely unaware that he 
had been overpaid disability compensation benefits.  In 
various statements submitted, and testimony offered by him 
before a member of the RO staff, he insisted that he was 
unaware that some of the monetary benefits awarded to him had 
been done so erroneously.  

In reviewing the record, the Board notes that by letters 
dated August 17, 2000 and October 4, 2000, the veteran was 
informed of increased benefits due, and that VA was 
withholding some of the disability compensation payments due 
him because of his receipt of retired pay.  It was not clear 
from these letters that the veteran had been paid disability 
compensation for periods during which he had also previously 
received retired pay.  

Given the foregoing, two things become evident.  First, the 
indebtedness at issue resulted solely from VA administrative 
error.  That is, it was due to an error in judgment by VA 
personnel.  Second, the error was not the result of an act of 
commission or omission by the appellant.  Just as 
importantly, the various notification letters sent to the 
appellant in conjunction with the increased benefits granted 
to him were far from being fully explanatory.  It appears 
that the veteran was perfectly reasonable in assuming that 
all payments made to him had been authorized properly.  

Because the RO did not accurately implement the procedures 
necessary to authorize the appellant retroactive disability 
compensation payments due him, and because this was not based 
upon an act of omission or commission by the appellant, the 
overpayment at issue was improperly created.  See 38 U.S.C.A. 
§ 5112(b)(10); 38 C.F.R. § 3.105(a).  Given that the record 
does not indicate that the veteran could reasonably have 
known that he had been overpaid, the Board must conclude that 
the overpayment of disability compensation benefits in the 
amount of $1,968 was improperly created.  


ORDER

Because the indebtedness of disability compensation benefits 
in the amount of $1,968 was improperly created, the benefit 
sought on appeal is granted.  



____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



